 Case 1:19-cv-05570-ENV-SMG Document 68 Filed 10/27/20 Page 1 of 2 PageID #: 748


                                                                              WWW.RIVKINRADLER.COM




STEVEN T. HENESY
P ARTNER
(516) 357-3308
Steven.henesy@rivkin.com


                                                   October 27, 2020

VIA ECF
Honorable Judge Steven M. Gold
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

           Re:     Government Employees Ins. Co., et al. v. Axial Chiropractic PC, et al.
                   Docket No. 1:19-cv-05570(ENV)(SMG)
                   RR File No.: 005100-02814

Dear Judge Gold:

This firm represents Plaintiffs Government Employees Insurance Company, GEICO Indemnity Company,
GEICO General Insurance Company, and GEICO Casualty Company (collectively “Plaintiffs” or
“GEICO”) in connection with the above-referenced matter. Together with counsel for Defendants Bruce
Bromberg, D.C., Axial Chiropractic P.C., Action Chiropractic P.C., Glenn Rosenberg, D.C., Glenn
Rosenberg, D.C., P.C. d/b/a South Shore Spinal Care, Lefcort MUA Chiropractic, P.C., Lawrence Lefcort,
D.C., and Robert Luca, D.C. (collectively, the “Defendants” and with Plaintiffs, the “Parties”) we jointly
and respectfully submit this proposed case management order in advance of the upcoming November 10, 2020
conference before Your Honor.

In particular, the Parties propose the following case management schedule:

           (i)      Fact discovery deadline: January 4, 2021
           (ii)     Deadline for service of Plaintiffs’ expert reports: March 4, 2021
           (iii)    Deadline for service of Defendants’ expert reports: April 12, 2021
           (iv)     Expert discovery deadline, including depositions: June 4, 2021

There is good cause for entry of a case management order adopting these proposed deadlines. First, the Parties
are currently working to complete depositions in this action. Although the Parties have made progress in this
regard, given the delays attendant to counsel for Defendant Robert Luca’s personal matters (D.E. 67),
depositions may not conclude until mid-December. The proposed case management schedule will allow the
Parties sufficient time to complete fact discovery, and accounts for potential delays in expert discovery around
the holidays. In short, this schedule will allow the Parties the opportunity to properly prepare this matter for
trial, should it proceed to that point.
 Case 1:19-cv-05570-ENV-SMG Document 68 Filed 10/27/20 Page 2 of 2 PageID #: 749




Honorable Steven M. Gold
October 27, 2020
Page 2

As such, the Parties respectfully request that the Court adopt the proposed case management schedule. We
thank the Court for its time and continuing attention to this matter.

                                            Respectfully submitted,

                                            RIVKIN RADLER LLP

                                            /s/ Steven T. Henesy
                                            Steven T. Henesy

Cc:      All counsel of record (via ECF).




4904098.v1
